DETAILED ACTION
Election/Restrictions
The election of Claims 1, 2, 5-7, 9, 13, 22-24, 27-34, 47-58, and 60 in the reply filed on 07/19/2022 is acknowledged.
Claims 3,4, 8, 10-12, 14-21, 25, 26, 35-46, 59, and 61-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.  In addition, Claims 48, 49, and 58 depend from non-elected claim 64.  Therefore, these Claims have been withdrawn by the examiner. The Claims withdrawn are 3, 4, 8, 10-12, 14-21, 25, 26, 35-46, 48, 49, 58, 59, and 61-65.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47, 51-57, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "said throughbore".  There is insufficient antecedent basis for this limitation in the claim.  Claims 51-57 and 60 are therefore rejected as well.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-6, 13, and 50 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Steffen (U.S. 20130000243).
In re Claims 1, 5-6, 50, Steffen teaches an anchor platform assembly for anchoring an object to a structure, comprising: an anchor baseplate (354) having a generally planar first/top surface and second/bottom surface, an elongated cylindrical post (355) coupled to said baseplate and projecting outwardly from said first surface thereof, said post having a first end secured to said anchor baseplate and a second free end (that protrudes downward), and an at least partially threaded, cylindrical blind bore (355a) extending from said first surface of said anchor baseplate into said post.  The examiner notes that the structure has not been positively claimed and is only mentioned in the preamble or as part of functional language directed to the intended use of the product.  Therefore, it is afforded only limited patentable weight.  The second surface of said anchor baseplate being is capable of allowing a structure (spacer 320 or insulation 24) to lie generally flush against said second surface except for the area of said second surface covered by said post; and means for fastening an object to said anchor baseplate via said blind bore, comprising a cylindrical mechanical fastener (bolt 360) having a straight thread.  The bolt (360) has an enlarged head and a threaded stem having said straight thread. The post (355) is a cylindrical stud that has straight sides, edges and surfaces.  Since faster (360) is screed into the blind bore (355a) of the post, the post is partially threaded.  (Paragraph 0053; Figure 7)
In re Claim 2, Steffen teaches a means (28) for fastening said anchor baseplate to a structure with said second surface thereof lying generally flush against the structure except for the area of said second surface covered by said post.  (Paragraph 0053; Figure 7)
In re Claim 13, Steffen teaches an object support member (44) having a base wall/bottom and a bore (receiving fastener 360) formed therethrough which is positionable on said anchor baseplate so that said base wall bore is aligned with said threaded blind bore (355a) to permit said threaded bolt (360) to be inserted through said basewall bore and into said threaded blind bore so as to fasten said object support member to said anchor baseplate.  (Paragraph 0053; Figure 7)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffen (U.S. 20130000243).
In re Claim 9, Steffen has been previously discussed but does not specifically teach an anchor baseplate made of stainless steel.  It would have been obvious to one having ordinary skill in the art to make the base plate from stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Stainless steel is a durable material that is resistant to corrosion.
Allowable Subject Matter
Claims 7, 22-24, 27-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 47, 51-58, and 60 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to teach or adequately suggest an anchor platform with the combination of characteristics specified in the independent claim. Of particular note are the requirements for a cylindrical post with external threads or a partially threaded screw.  The planar base has a through bore formed there through aligned with said threaded blind bore of said anchor baseplate.  A mechanical fastener with a straight head fastens an object to the baseplate by the blind bore.  Two cylindrical posts are axially aligned with the base plate through bore with one extending into and through the through bore. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633